Citation Nr: 0722397	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  01-10 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a right leg injury, 
claimed as resulting in increased severity of peripheral 
vascular disease, right lower extremity, and as resulting in 
a right above-the-knee amputation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from October 1969 to March 
1970, and had verified and unverified reserve component 
service thereafter through 1992.  As discussed further below, 
the veteran's period of reserve service in August 1972 is 
also considered active service.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2001 rating decision 
prepared by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, which denied the 
veteran's claim for service connection for a right leg 
injury, claimed as resulting in peripheral vascular disease 
and a right below-the-knee amputation.  The Board remanded 
the claim in September 2003.


FINDINGS OF FACT

1.  The veteran incurred an injury to the right leg during 
reserve component service in August 1972 and was 
hospitalized.  

2.  Although there is some conflict among the VA medical 
opinions, the evidence is at least in equipoise and thus 
establishes that the veteran's August 1972 injury to the 
right knee and lower leg, together with the residuals of 
later surgical treatment of residuals of that injury, 
resulted in an increased severity of or aggravation of 
peripheral vascular disease in the right lower extremity, 
resulting in above-the-knee amputation.


CONCLUSION OF LAW

The criteria for service connection for a right leg injury, 
and for right above-the-knee amputation resulting from 
increased severity of or aggravation of peripheral vascular 
disease, right lower extremity, due to residuals of or 
treatment of the service-connected injury, have been met.  
38 U.S.C.A. §§ 101, 1110, 1131, 5107(b) (West 2002 & 2006); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that an injury he incurred to the right 
leg in service caused or aggravated peripheral vascular 
disease in that leg, resulting in the need for a right above-
the-knee amputation.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Pursuant to the VCAA, upon receipt of a complete or 
substantially complete application for benefits and prior to 
an initial unfavorable decision on a claim by an agency of 
original jurisdiction, the Secretary is required to inform 
the appellant of the information and evidence not of record 
that (1) is necessary to substantiate the claim, (2) the 
Secretary will seek to obtain, if any, and (3) the appellant 
is expected to provide, if any, and to request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  See 38 U.S.C.A. § 5103(a); Pelegrini v. 
Principi, 18 Vet. App. 112, 119, 121 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) 
(2006).  

Since the outcome of the Board's adjudication is favorable to 
the veteran, it would be adverse to the veteran's interest to 
remand this claim for any further action under the VCAA.  
Accordingly, no further discussion of the VCAA is required.

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
The term "active military, naval, or air service" includes 
active duty or any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, or any period of inactive duty for training 
(INACDUTRA) during which disability resulted from an injury 
[but not disease] incurred during that INACDUTRA.  38 
U.S.C.A. § 101(24).  "Injury" refers to the results of an 
external trauma, rather than a degenerative process.  See 
VAOPGCPREC 4-2002.

In addition, service connection shall be awarded when a 
disability is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310.  This 
includes situations when there has been aggravation of a 
veteran's nonservice-connected condition that is proximately 
due to or the result of a service-connected disability, but 
the veteran shall be compensated only for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).  The Board notes that there was a recent 
amendment to the provisions of 38 C.F.R. § 3.310.  See 71 
Fed. Reg. 52,744-47 (Sept. 7, 2006).  The amendment sets a 
standard by which a claim based on aggravation of a non-
service-connected disability by a service-connected one is 
judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen, 
it was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for 
the non-service-connected disability before an award of 
service connection may be made.  As the veteran's 1999 claim 
was submitted prior to this change, the prior version of the 
regulation applies in this case.

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in-service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

Service medical records show that, during a period of reserve 
component service at Camp Shelby, Alabama, the veteran was 
hospitalized at Kessler Air Force Medical Center in August 
1972 for treatment of swelling, pain, and tenderness in the 
right calf.  He reported that, prior to reserve service, he 
had injured the right knee, but the pain had resolved.  While 
at Camp Shelby, the veteran jumped off a truck, and 
experienced immediate numbness and pain, and fell to the 
ground.  There was no immediate swelling, but he later had 
problems straightening his leg.  When he developed pain and 
swelling, he sought medical care.  Initially, the diagnosis 
was rule-out thrombophlebitis.  After conservative treatment, 
the veteran's calf swelling resolved.  The final diagnosis 
was musculoskeletal strain, right gastrocnemius, acute and 
chronic.

Voluminous clinical records reflect that the veteran 
thereafter underwent surgery to repair the ligament damage in 
the right leg a few years after the right leg injury, in 
1976.  Later, in the 1980s, he developed recurrent clots in 
the right leg.  After numerous episodes of medical treatment 
and several surgical procedures to the right leg, in 1996, he 
underwent below-the-knee amputation because of recurrent 
blood clots.  Finally, above-the-knee amputation was 
required.  

In a November 2005 statement, a private provider indicated 
that the injury the veteran sustained in service" may have 
initiated trauma" to the veteran's vascular system, 
"contributing" to the subsequent procedures and eventual 
amputation.  

In a March 2006 opinion, a VA physician concluded that it was 
at least as likely as not that the veteran's 1996 amputation 
was a result of an injury to the veteran's vasculature as the 
result of an injury during reserve service.  After that 
review was conducted, the service medical records of the 
veteran's August 1972 hospitalization were received.  

In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court, 
citing its earlier decisions in Swann v. Brown, 5 Vet. App. 
229 (1993) and Reonal v. Brown, 5 Vet. App. 458 (1993), 
reaffirmed the proposition that, in evaluating medical 
opinion evidence, the Board may reject a medical opinion that 
is based on facts provided by the veteran that have been 
found to be inaccurate or that are contradicted by other 
facts of record.  Id. at 179.  In Kowalski, however, the 
Court declared that the Board may not disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history provided by the veteran, and instead must 
evaluate the credibility and weight of the history upon which 
the opinion is predicated.  Id.  Here, since the Board finds 
that the facts reported by the veteran are essentially 
accurate, this opinion is of probative value to support the 
veteran's claim.  

In August 2006, a VA reviewer stated that the veteran's 
injury during service to the right gastrocnemius was a muscle 
injury only, since thrombophlebitis was ruled out during the 
veteran's hospitalization.  That muscle injury, the reviewer 
concluded, had no relationship to the later development of 
peripheral vascular disease, resulting in eventual amputation 
in the right lower extremity.  This opinion is unfavorable to 
the veteran's claim.

In September 2006, another VA opinion was obtained.  The 
physician, who reviewed the veteran's claims folders, 
concluded that although the veteran had significant systemic 
peripheral vascular disease that was unrelated to the 1972 
right leg injury the 1972 injury and subsequent surgical 
procedures to the right leg, beginning with the 1976 ligament 
surgery documented in the clinical records contributed to the 
increased severity of peripheral vascular disease in the 
right leg, resulting in the eventual need for amputation.  

The evidence shows that the veteran incurred a traumatic 
injury during a period of reserve component service in August 
1972.  For purposes of veterans' benefits, that period of 
reserve service is considered "active service," and the 
veteran is entitled to service connection for the right leg 
injury incurred during that period of service.  38 U.S.C.A. 
§ 101.  As such, the veteran is entitled to service 
connection for any disorder that is due to the treatment of 
that service-connected disability or that is a residual of or 
secondary to (proximately due to) or aggravated by that 
disability.  

Two VA reviewers have concluded that although the injury the 
veteran incurred in 1972 did not cause peripheral vascular 
disease that affected the veteran's right leg, it was at 
least as likely as not that the 1972 injury or the subsequent 
surgical treatment of that injury in 1976, increased the 
severity of, or aggravated, the veteran's peripheral vascular 
disease.  The aggravation of peripheral vascular disease in 
the veteran's right lower extremity, in turn, resulted in the 
need for amputation of that extremity above the knee.  
Although there is a conflicting opinion, the Board finds that 
the evidence is at least in equipoise and thus supports the 
claim.  Thus, service connection for a right leg injury, 
claimed as resulting in increased severity of peripheral 
vascular disease, right lower extremity, and a right above-
the-knee amputation, is warranted.  


ORDER

The appeal for service connection for a right leg injury, and 
for a right above-the-knee amputation resulting from 
increased severity of or aggravation of peripheral vascular 
disease, right lower extremity, secondary to the service-
connected right leg injury, is granted.



____________________________________________
STEVEN D. REISS 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


